  Case 3:20-cv-00832-E Document 77 Filed 04/23/20                  Page 1 of 7 PageID 1584



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 OSCAR SANCHEZ, et al.,                            )
                                                   )
                    Plaintiffs,                    )    Civil Action
                                                   )    Case No. 3:20-cv-00832
 v.                                                )
                                                   )
 SHERIFF MARIAN BROWN, et al.,                     )
                                                   )
                  Defendants.                      )
                                                   )


                                  ADVISORY TO THE COURT

       An opinion issued by the Fifth Circuit yesterday in a related case dooms Plaintiffs’

request for a temporary restraining order, preliminary injunction, permanent injunction, and writ

of habeas corpus. Valentine v. Collier, No. 20-20207 (5th Cir. Apr. 22, 2020), available at ECF

No. 76-1.

       A preliminary injunction may be granted only if Plaintiffs establish (1) a substantial

likelihood of success on the merits, (2) a substantial threat that plaintiff will suffer irreparable

injury if the injunction is denied, (3) that the threatened injury outweighs any damage the

injunction might cause defendants, and (4) that the injunction will not disserve the public

interest. Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014). Because

preliminary injunctions are extraordinary remedies, a movant must clearly carry the burden of

persuasion on all four requirements. PCI Transp. Inc. v. Fort Worth & W.R.R. Co., 418 F.3d 535,

545 (5th Cir. 2005).

       Plaintiffs are required to prove that Dallas County and Sheriff Brown are deliberately

indifferent to a substantial risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994);
     Case 3:20-cv-00832-E Document 77 Filed 04/23/20               Page 2 of 7 PageID 1585



Hare v. City of Corinth, Miss., 74 F.3d 633, 643 (5th Cir. 1996). As the Fifth Circuit explained in

Valentine, the Eighth Amendment inquiry under Farmer v. Brennan contains both an objective

requirement and a subjective requirement. To satisfy the objective requirement, a plaintiff must

show an objectively intolerable risk of harm. Farmer v. Brennan, 511 U.S. at 846. To satisfy the

subjective requirement, a plaintiff must show that the defendant (1) was aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists; (2) subjectively

drew the inference that the risk existed; and (3) disregarded the risk. Id. at 83; Cleveland v. Bell,

938 F.3d 672, 676 (5th Cir. 2019).

        The incidence of infections, standing alone, does not imply unconstitutional conditions of

confinement. Shepherd v. Dallas Cty., 591 F.3d 445, 454 (5th Cir. 2009). Instead, a plaintiff

must show a denial of basic human needs. Id. Deliberate indifference is an extremely high

standard to meet. Cadena v. El Paso Cty., 946 F.3d 717, 728 (5th Cir. 2020).

1.      Plaintiffs are unlikely to succeed on the merits because they cannot satisfy Farmer v.
        Brennan’s objective requirement.

        The district court in Valentine granted much the same relief Plaintiffs seek here:

unrestricted access to hand soap and disposable towels, hand sanitizer, tissues or additional toilet

paper, cleaning supplies, masks, required cleaning of common areas at specified intervals, testing

for all incoming inmates, quarantine procedures for 14 days after entry into the unit, training on

COVID-19, suspended medical copays, and a quarantine and testing plan. ECF. No. 73-1 at 2.

        Like the Pack Unit, the Dallas County Jail is already doing most of these things. Hand

soap, sanitizer, cleaning supplies are available. Masks have been distributed. Everyone entering

the Dallas County Jail is screened. Signs are posted. Inmates suspected or confirmed to have

COVID-19 are separated from the remainder of the population.




                                                 2
  Case 3:20-cv-00832-E Document 77 Filed 04/23/20                Page 3 of 7 PageID 1586



         The Fifth Circuit concluded that the Valentine plaintiffs had not shown that, after

accounting for the measures taken by TDCJ, plaintiffs would suffer an objectively intolerable

risk of harm. The incidence of infections does not, standing alone, imply unconstitutional

conditions of confinement. Shepherd v. Dallas Cty., 591 F.3d 445, 454 (5th Cir. 2009).

         As Plaintiffs’ witnesses have conceded, several rounds of protective measures have been

implemented at the Dallas County Jail, including many of the items Plaintiffs seek. Mr. Jones

admitted that he was given a mask well before the CDC guidelines recommended general mask-

wearing. Mr. Jones also testified that inmates watch the news regularly, and are therefore

informed about COVID-19. The remainder of his testimony consisted of generalizations about

jail conditions and practices prior to April 3. Both the CDC and the Dallas County Jail have

revised their guidelines and practices as they have learned more abut managing COVID-19, so

the most that giving weight to Mr. Jones’s testimony could do is support an injunction for the

Dallas County Jail to continue doing what it is now doing. Valentine rejected this sort of

injunction.

         Officer Lewis acknowledged that soap is plentiful, hand sanitizer and cleaning supplies

are available on request, inmates and jail personnel have masks, and that the jail population has

decreased dramatically in recent weeks. Officer Lewis also testified that a professional cleaning

crew has come in to clean cells vacated by known or suspected COVID-19-positive inmates.

Officer Lewis also testified that there are COVID-19 signs in the areas of the jail in which he

works.

         Dr. Cohen acknowledged that the Dallas County Jail is generally following CDC

guidelines: masks, soap, sanitizer, and cleaning products are available. There are two significant

gaps in Dr. Cohen’s testimony that mean it does not support an injunction. First, the standards



                                                3
     Case 3:20-cv-00832-E Document 77 Filed 04/23/20                         Page 4 of 7 PageID 1587



Dr. Cohen used are not generally recognized in the medical community and go further than the

CDC guidelines. Dr. Cohen did not consider ADHD, hearing loss, or Tourette Syndrome

developmental disabilities. The CDC does.1 Dr. Cohen was one of five co-signers of a Chicago

declaration on managing COVID-19. Second, Dr. Cohen admitted that he disagrees with CDC

guidance regarding advanced age as a risk factor. Dr. Cohen would therefore go further than the

CDC in establishing jail-management protocols than the CDC has advised. No precedent

supports a conclusion that the Eighth Amendment’s prohibition against cruel and unusual

punishment requires more stringent guidelines than those published by the CDC.

        Ms. Bailey testified at length, over objection, regarding things her husband told her about

his conditions of confinement. There are exceptions to the rule against hearsay that apply when

the declarant is unavailable to testify. Ms. Bailey’s testimony did not fit into any of the

exceptions in Rule 804(b). There is no equitable or inherent power to exempt proceedings from

the Federal Rules of Civil Procedure. As such, the Court is barred from giving weight to Ms.

Bailey’s testimony and should disregard it.

        Considering all the measures enacted by Dallas County and Sheriff Brown, Plaintiffs

cannot show an objectively intolerable risk of serious harm.

2.      Plaintiffs are unlikely to succeed on the merits because they cannot satisfy Farmer v.
        Brennan’s subjective requirement.

        Plaintiffs have not shown—or attempted to show—that Sheriff Brown or Dallas County

is aware of a substantial risk of harm and has chosen to deliberately disregard that risk. To the

contrary, the record is replete with evidence of the ever-increasing steps Sheriff Brown and

Dallas County have taken to mitigate the risks posed by COVID-19. The measures implemented

by Defendants have evolved over the course of the last two months; so has CDC guidance and

1
 Specific Types of Developmental Disabilities, Centers for Disease Control and Prevention,
https://www.cdc.gov/ncbddd/developmentaldisabilities/specificconditions.html (last visited Apr. 23, 2020).

                                                        4
     Case 3:20-cv-00832-E Document 77 Filed 04/23/20                 Page 5 of 7 PageID 1588



the best medical understanding of COVID-19. Faulting Defendants for working to continually

improve protective measures is inconsistent with Farmer v. Brennan’s objective deliberate-

indifference requirement and harmful to the public interest.

3.      Plaintiffs cannot satisfy the public interest factors necessary for a stay.

         Plaintiffs would morph this federal court into a prison administrator, or at least into the

prison administrator’s hiring committee. They seek review, case by case, of whether a particular

defendant or convict is a flight risk, a danger to the community, or medically vulnerable—all in

service of deciding who should, and who should not, be incarcerated in jail facilities. The Texas

Legislature assigned the prerogatives of prison policy to the Texas Department of Criminal

Justice. TEX. GOV’T CODE Ch. 501. The Texas Legislature also assigned oversight of county jails

to the Texas Commission on Jail Standards. TEX. GOV’T CODE Ch. 511. It is difficult to imagine

an activity in which a State has a stronger interest, or one that is more intricately bound up with

state laws, regulations, and procedures than the administration of its prisons. Woodford v. Ngo,

548 U.S. 81, 94 (2006). Plaintiffs seek to impose federal monitoring, and federal dictates for

managing the quotidian details of jail administration. Such a result would not only invade the

state interest in managing facilities designed and build for those accused of and convicted of

crimes against state laws, it would also undermine the sovereignty of the State of Texas.

Plaintiffs cannot satisfy the public interest factors for obtaining an injunction.

4.      Plaintiffs are unlikely to prevail because they have not exhausted their available
        remedies.

        Plaintiffs’ inability to satisfy the public interest factors for granting an injunction

highlights the reasons for Section 2241’s exhaustion requirement. These are issues that state

courts should be permitted to pass on in the first instance as a matter of respecting the Tenth

Amendment specifically and our constitutional order generally.

                                                  5
  Case 3:20-cv-00832-E Document 77 Filed 04/23/20                  Page 6 of 7 PageID 1589



       Further, Plaintiffs have not exhausted their remedies under the Prison Litigation Reform

Act for the reasons specified in Valentine, in Intervenors’ Motion to Dismiss, and in Intervenors’

Notice of Supplemental Authority. Defendants join in Intervenors’ arguments.

                                          CONCLUSION

       The Fifth Circuit’s stay in Valentine explains why Plaintiffs here are not entitled to a

temporary restraining order, a preliminary injunction, or a writ of habeas corpus.

       The Valentine stay opinion also presages the doom of Plaintiffs’ case. In sensitive matters

of state policy, particularly where the medical standards are rapidly evolving, and public officials

are not deliberately indifferent to serious risks of substantial harm, federal courts may not

substitute their own judgment for that of state officials carrying out a core state function. The

court should deny the injunction requested and dismiss Plaintiffs’ case.

Date: April 23, 2020                                 Respectfully Submitted,

                                                     HUSCH BLACKWELL LLP

                                                     /s/ Kate David
                                                     Katharine D. David
                                                     Texas Bar No. 24045749
                                                     kate.david@huschblackwell.com
                                                     Nick Stepp
                                                     Texas Bar No. 24077701
                                                     nick.stepp@huschblackwell.com
                                                     Ben Stephens
                                                     Texas Bar No. 24098472
                                                     ben.stephens@huschblackwell.com
                                                     600 Travis, Suite 2350
                                                     Houston, Texas 77002
                                                     Tel: 713.525.6200
                                                     Fax: 713.647.6884

                                                     /s/ Russell H. Roden
                                                     Russell H. Roden
                                                     Texas Bar No. 17132070
                                                     russell.roden@dallascounty.org
                                                     John Butrus

                                                 6
  Case 3:20-cv-00832-E Document 77 Filed 04/23/20             Page 7 of 7 PageID 1590



                                                  Texas Bar No. 03537330
                                                  john.butrus@dallascounty.org
                                                  133 N. Riverfront Blvd., LB 19
                                                  Dallas, Texas 75207
                                                  Tel: 214.653.3600
                                                  Fax: 214.653.5774
                                                  COUNSEL FOR DALLAS COUNTY, TEXAS
                                                  AND SHERIFF MARIAN BROWN




                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on all counsel of record via the ECF

system of the Court on April 23, 2020.

                                                  /s/ Ben Stephens
                                                  Ben Stephens




                                             7
